PER CURIAM.
Because the state failed to bring the petitioner to trial within 175 days of his arrest for escape, which occurred on August 28, 2001, when he was brought before a magistrate for a first appearance hearing and held without bond on the escape charge, the trial court erred in denying petitioner’s motion to dismiss upon its finding that petitioner’s arrest did not occur, and the speedy trial period did not commence, until November 17, 2003, when a capias was served on him. See Trainer v. Broome, 666 So.2d 1019 (Fla. 4th DCA 1996), rev. denied, 675 So.2d 119 (Fla. 1996).
We therefore grant the petition for writ of prohibition and instruct the trial court to discharge the petitioner.
GUNTHER, POLEN and TAYLOR, JJ., concur.